

115 HR 1042 IH: Responsibility in Federal Contracting Act
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1042IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Gosar (for himself, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Mr. Franks of Arizona, Mr. Hensarling, Mr. Jones, Mr. Rice of South Carolina, Mr. Schweikert, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo require that the prevailing wage utilized for purposes of subchapter IV of chapter 31 of title
			 40, United States Code (commonly referred to as the Davis-Bacon Act), be
			 determined by the Bureau of Labor Statistics.
	
 1.Short titleThis Act may be cited as the Responsibility in Federal Contracting Act. 2.Bureau of Labor Statistics determination of prevailing wageSection 3142(b) of title 40, United States Code, is amended—
 (1)by inserting (acting through the Bureau of Labor Statistics of the Department of Labor) after Secretary of Labor; and (2)by inserting before the period at the end the following: , using surveys carried out by the Bureau of Labor Statistics that use proper random statistical sampling techniques.
			